 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BRIAN BORENSTEIN,                                     Case No.: 2:19-cv-00985-APG-CWH

 4          Plaintiff                                                   Order

 5 v.

 6 LEAD ANIMAL SHELTER ANIMAL
   FOUNDATION; CLARK COUNTY
 7 ANIMAL CONTROL; and LEAD ANIMAL
   SHELTER ANIMAL CONTROL,
 8
        Defendants
 9

10         I ORDER that pro bono counsel Raelene K. Palmer, Esq. will not be charged fees for use

11 of the Court’s filing system in this matter starting from September 13, 2019 and throughout the

12 duration of the appointment as pro bono counsel.

13         DATED this 8th day of November, 2019.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
